DETAILED ACTION
	Claims 1-7 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/JP2018/019308 filed on May 18, 2018, which claims benefit of JP 2017-099583 filed on May 19, 2017 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on January 3, 2020, March 12, 2021, April 29, 2021, and May 26, 2021 have been considered by the Examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John W. Bailey on May 26, 2021.
The application has been amended as follows: 
Delete claim 7.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Noller et al. (US PGPUB 2018/0103634).  Noller et al. teach the use of the compound of Formula I as a fungicide, but does not show that the compound is effective wherein the disease is caused by efflux type multidrug resistant fungus.  As Prasad et al. (Frontiers in Pharmacology, 2014, Article 202) teach, efflux type multidrug resistance is characterized by an overexpression of membrane-associated transporters which allow a fungal cell to not accumulate drugs intracellularly to toxic levels.  See page 1, second column.  As there is no teaching which connects the compound of Formula I to this particular type of multidrug resistant fungus, there would not be a reasonable expectation of success for the person of ordinary skill in the art.  Therefore, the claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626